Citation Nr: 1731468	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability (status post total right knee replacement).

2.  Entitlement to a separate rating for right knee instability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1963 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2012 rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Providence, Rhode Island RO.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In April 2016, the Veteran perfected an appeal with regard to the issue of entitlement to service connection for chronic venous insufficiency and varicose veins (claimed as a bilateral ankle and calf condition).  On his April 2016 VA Form 9, he requested to testify at a Travel Board hearing before a Veterans Law Judge.  The record reflects that the Veteran has been placed on a list of persons wanting to appear for a Travel Board hearing, and he was most recently notified of this status in a May 2017 letter (located in Virtual VA).  Because this issue cannot be merged with the issues presently before the Board into a single appeal without restarting the hearing scheduling process (and thereby causing further delay in the adjudication of the claim), this issue will not be addressed by the Board at this time.  The Veteran should expect to receive notice from the RO of the date, time, and location of his requested hearing on this issue.


REMAND

After the Board's last remand in July 2016, the Veteran submitted an authorization form (VA Form 21-4142a) in August 2016 which noted that he had been treated for his claimed knee disabilities at three VA medical facilities: in Prescott, Arizona (from 2002 to 2012), in Cottonwood, Arizona (from 2011 to 2012), and in Providence, Rhode Island (from 2012 on).  In addition, at his August 2016 VA knee examination, he reported that, during the course of his treatment at the Providence, Rhode Island VA Medical Center, a bone scan had been ordered in September 2015, and he also underwent "additional knee surgery revision" in March 2016.  All pertinent outstanding treatment records must be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his claimed disabilities, to specifically include: all treatment reports from the Northern Arizona VA Health Care System in Prescott, Arizona dated from 2002 to 2012; all treatment reports from the VA Community Based Outpatient Clinic in Cottonwood, Arizona dated from 2011 to 2012; and all treatment reports from the VA Medical Center in Providence, Rhode Island dated from 2012 to the present (including the report of a bone scan ordered in September 2015 and all reports pertaining to the Veteran's knee revision/replacement surgery in March 2016).

2.  The AOJ should then review the record, ensure that all development is completed to include medical examination or review if needed to address the additional evidence received. The AOJ should readjudicate the claims on appeal for service connection for a left knee disability, a separate rating for right knee instability, and a TDIU.  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

